—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a determination finding him guilty of violating various prison disciplinary rules. The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see, Matter of Witherspoon v Goord, 243 AD2d 931). The expungement order submitted by the Attorney General refutes petitioner’s contention that the matter has not been completely expunged from his institutional record (see generally, Matter of Boyer v Cohen, 257 AD2d 864). Petitioner’s remaining contentions regarding expungement have been reviewed and found to be without merit.
Cardona, P. J., Crew III, Peters, Rose and Lahtinen, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.